Citation Nr: 1311509	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the claimed residuals of shrapnel wounds to the neck, back, right shoulder and arm.

2.  Entitlement to service connection for a claimed low back disorder.

3.  Entitlement to an initial compensable rating for the service-connected hearing loss disability.

4.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative disc disease, cervical spine.


REPRESENTATION

Appellant represented by:	Joseph Davis, Agent



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran had active service from September 1947 to May 31,1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.

The Veteran initially requested a hearing before a Veteran's Law Judge.  However, he subsequently withdrew his request.   

In a July 2012 rating decision, the RO granted service connection for coronary artery disease with a history of myocardial infarction and assigned a 100 percent rating, effective on January 18, 2012.  

The issues of increased ratings for the service-connected hearing loss disability and degenerative disc disease of the cervical spine are being remanded to the RO.


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have residual scars on the back and arm due to shrapnel wounds injuries sustained in combat with the enemy during his service in 1952 in Korea.

2.  The Veteran is not shown to have manifested complaints or findings of a low back disorder during his extensive period of active service.

3.  A currently demonstrated low back disorder is not shown to be due to an injury or other event or incident of the Veteran's extensive period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by residual shrapnel wound scars of the neck, back, shoulder, and arm is due injuries  that were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The Veteran does not have a low back disability due to disease or injury that was incurred in or aggravated by active service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  

However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in August 2008 that explained how VA could help the claimant develop evidence in support of his claims.  The August 2008 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained how VA assigns ratings and effective dates for service connected disabilities.  

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, and written statements which were submitted by the Veteran.  The Veteran was afforded adequate examinations with respect to the claims addressed in this document.

Thus, the Board concludes that VA satisfied its obligations under VCAA in this case.


 Service connection

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases, such as degenerative arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  


A.  Residuals of shrapnel wounds to the neck, back, right shoulder and arm

The Veteran contends that he has residual scars as the result of shrapnel wounds sustained during his service in Korea during the Korean War.  In a written statement, the Veteran asserted that, in April 1952 while serving in Korea, he was hit by shrapnel that penetrated his right upper arm and other areas.  He reports receiving the Purple Heart Medal as a result of these injuries.

At his VA examination in March 2009, the Veteran reported that a mortar shell exploded close to him and peppered him with shrapnel on the back, right shoulder, and right arm.  He reported seeing the medics over the next couple of days and having the shrapnel fragments removed because the wounds were superficial. 

The Veteran's service treatment records do not reflect complaints or findings referable to any shrapnel injuries.  

38 C.F.R. § 3.304(d) provides that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  

Therefore, to the extent that the Veteran is shown to have been awarded the Purple Heart Medal, his assertions of incurring shrapnel wounds in Korea are found to be credible and probative.

At the March 2009 VA examination, the examiner indicated that there were no scars or residuals of the claimed shrapnel wounds.  However, a review of pictures submitted by the Veteran shows the presence of  scars on his back and arm.  

After reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing as likely as not that the Veteran has residual scars of the back and arm least due to the shrapnel wound injured suffered during his combat service in Korea.  

In resolving all reasonable doubt in the Veteran's favor, service connection for residual shrapnel wound scars of back and arm is warranted.  


B.  Low back disorder

The Veteran contends that he should be granted service connection for his low back disorder due to an injury that was sustained in a vehicle accident shortly after service.  

The service treatment records are negative for complaints or findings referable to a low back disorder in service.  In connection with a "Quadrennial" examination performed in May 1977, the Veteran reported having a back and neck operation for pain due to an automobile accident in June 1968.  

The private treatment records dated in July 1968, shortly after the Veteran's retirement from service, showed that the Veteran had injured his back and right leg in an automobile accident a couple of weeks earlier in June 1968.  The Veteran initially thought that he had only sustained a small cut involving the left ear.  

Reportedly, several hours after the accident, he experienced soreness in his neck and then in his left shoulder and left deltoid area and along down his back as far as the lumbosacral area.  The pain in his back was noted to have been "sharp" for about two and a half days and then somewhat less severe before he noticed radiating pain down the right leg.  The X-ray studies were taken, and the Veteran was diagnosed with a herniated nucleus pulposus, right, probably  S-1.  The examining physician opined that this was an immediate consequence of the automobile accident.  

The Veteran submitted an April 2008 letter from a physician's assistant who indicated that someone in her office had evaluated the Veteran.  The physician's assistant indicated that the Veteran injured his low back in service and that his current back pain was due to this injury.   

The Veteran's back was examined by VA in March 2009.  The examiner reviewed the claims file in conjunction with the examination.  The X-ray studies were taken, and degenerative disc disease was diagnosed.  The examiner opined that the Veteran's current low back pain had its origin in the motor vehicle accident after service.  

On his VA Form 9, the Veteran admitted his back pain was due to a post-service automobile accident.  However, he felt that he should still receive benefits because the accident occurred shortly after service. 

The evidence does not show that it is at least as likely as not that the Veteran's low back disorder is related to his military service.

With respect to presumptive service connection for chronic diseases, there is a presumption of service connection for arthritis if it onset within one year after service.  In this case, there is no evidence of arthritis within a year of service.  Arthritis was not diagnosed within a year after service.  Rather, the Veteran was diagnosed with a herniated nucleus pulposis.  This diagnosis is not a chronic disease subject to presumptive service connection.  

In any event, even if a chronic disease subject to the presumption of in-service incurrence such as arthritis had been diagnosed, in this case the presumption would be rebutted by the evidence that the Veteran's low back pain was due to a post-service injury.  

Evidence which may be considered in rebuttal to the presumption of in service incurrence includes any evidence usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  

The term "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such a showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).  

In this case, the physician who examined the Veteran in July 1968 clearly opined that the Veteran's back injury was due to the post-service automobile accident, and there is no evidence of an earlier back injury during service, other than the superficial shrapnel wounds described previously.  

Additionally, the VA examiner opined that the Veteran's back problems were due to the post-service automobile accident and not any disease or injury in service.  

Finally, in his own statements, the Veteran has not asserted that his back pain is due to an injury or other event or incident of his period of active service. 

In this case, there are two competing medical opinions. When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  

Although VA may not discount a private medical opinion merely because the private physician did not review the claims file, the Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

Further, an opinion that is speculative has limited probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship)).  

In this regard, the Board finds that the opinion of the VA examiner has more probative weight than that rendered by the private physician's assistant in support of the claim.  

The VA examiner was able to review the claims file, including the service treatment records and the medical records from shortly after the vehicle accident after service.  There is no showing that the private physician assistant reviewed any of these documents; nor did she make any reference to records of back injury as the result of an automobile accident after service.  

This is especially significant since the physician's assistant opined that the Veteran's low back pain "certainly" arose from some type of undescribed in-service injury.  This is questionable statement on its face given the evidence of a significant intercurrent injury in the automobile accident after service.  

Moreover, the physician assistant provided no rationale for why she believed that the Veteran's current low back pain was related to his service.  As previously noted, to the extent that the Veteran admitted that his back pain stemmed from the post-service automobile accident, not any incident of service, the absence of a supporting rationale is significant and diminishes the probative worth of the opinion.     

Accordingly, on this record, service connection for a low back disorder must be denied.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the residual shrapnel scars of the back and arm is granted.  

Service connection for a low back disorder is denied.  


REMAND

The Veteran contends that he is entitled to higher ratings for his service-connected hearing loss disability and cervical spine disability.  

On his VA Form 9 dated in June 2009 the Veteran indicated that was recently issued hearing aids.  

On another VA Form 9 dated in March 2010 the Veteran related that he was prescribed hearing aids after the March 2009 VA examination and had to go back and have the hearing aids adjusted because he still could not hear.  

The Board interprets this as an allegation by the Veteran that his hearing loss disability has worsened since the last VA examination.  

Under these circumstances, the Board finds that a new examination is warranted in order to determine the current severity of the service-connected hearing loss disability.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination).  

The Veteran also asserts that his cervical spine disability has worsened.  The Veteran was last examined for this condition in March 2009.  Thus, on this record, new examination is necessary.  

Given the other needed development, any outstanding treatment records should also be obtained for review.

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he identify all treatment he received for his hearing loss and cervical spine since March 2009.  The Veteran should be provided with  appropriate releases to complete so that VA can obtain copies of all identified treatment records.  If records cannot be obtained, the Veteran should be notified of this so that he can obtain them.

2.  The RO then should have the Veteran scheduled for a VA examination in order to determine the current severity of the service-connected hearing loss disability.  All symptoms and functional effects of the Veteran's hearing loss disability should be set forth in detail in the report of examination.  Pure tone thresholds and speech recognition testing using the Maryland CNC test should be performed. 

3.  The RO also should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected his cervical spine disability.  All symptoms and functional effects of the Veteran's cervical spine disability, including range of motion before and after repetition, should clearly be set forth in the report of examination.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


